Vanderburgh, J.
This is a contest over a personal tax,- assessed against the appellants, upon their stock of machinery in the city of Minneapolis. Their home office and manufacturing establishment are in the city of Chicago, but at the time of the assessment in question, as well as before and since, the defendants also maintained a large warehouse in the city of Minneapolis, to and from which agricultural machinery has been transferred for the convenient supply of the demands of their customers for Minnesota and other northwestern states. It was practically a branch or department of their business. The warehouse was needed for the storage of machinery for the northwest trade, and goods were supplied therefrom to their •customers in filling orders therefor previously received. The court, among other things, finds that machinery was stored.in this warehouse for the purpose of relieving the defendants’ storehouse in *27Chicago, and of storing the same here until needed for sale and shipment. It is not denied that there was a large quantity of such machinery stored in the warehouse in question, to be distributed as needed in supplying orders therefor, on the 1st day of May, 1891, as of which date the assessment complained of here was made. We do not think that the omission or refusal of the court to make additional findings in the case is prejudicial, because the result, in so far as such findings are justified by the evidence, would not be changed thereby.
This case is ruled substantially by McCormick v. Fitch, 11 Minn. 252, (Gil. 185,) and an extended discussion of the questions involved is therefore unnecessary. The defendants are merchants, within the provisions of 1878 G. S. ch. 11, § 20. It does not appear, nor was the court warranted in finding, that the title to the property had passed from the defendants before actual transshipment and delivery to purchasers. While stored or kept in their warehouse, it was their property, and hence taxable as other personal property found in the possession of its owners within this state on the date of assessment. The property so stored had a situs in this state. It is no defense to this tax that the same property had been taxed in the state of Illinois. The operation of the tax laws of that state have no extraterritorial force; and the rules for the taxation of property brought within the jurisdiction of this state must be determined by the laws thereof. Duplicate taxation will in some cases necessarily result.
The appellants also complain of certain omissions and irregularities on the part of the assessor in making the assessment, and the evidence offered tends to show that they were not notified of the assessment or called upon by the assessor, or required to make any list or return of their property liable to assessment.
But they were bound to take notice of the fact that the property was liable to assessment, and, apart from other statutory provisions for the correction or equalization of the assessment, opportunity was given them by this proceeding for a judicial review and correction of the assessment. It is not objected that the record does not show that their property was duly assessed, and, if they in fact made no list, they had an opportunity on the trial to be heard, and to have the errors, if any, corrected. If they themselves had made a sworn return in respect to the amount of their assessable property, they would *28have been bound by it, and would not have been heard to complain in this proceeding, in which the taxpayer may, for cause shown, be relieved from the consequences of such errors. The appellants have therefore no just ground of complaint.
Again, the burden rested upon them to show wherein they were prejudiced, and that the assessor erred in his estimate of the amount of property in their possession subject to assessment. The evidence does not show any error in the respect complained of, and hence the assessment must stand, and the judgment is accordingly affirmed.
(Opinion published 57 N. W. Rep. 313.)